      Case: 1:19-cv-00043-TSB Doc #: 47 Filed: 11/13/20 Page: 1 of 8 PAGEID #: 291




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

    KIMBERLY A. BURNETT,                             :       Case No. 19-cv-43
                                                     :
          Plaintiff,                                 :       Judge Timothy S. Black
                                                     :
    vs.                                              :
                                                     :
    THE UNITED STATES OF AMERICA,                    :
    et al.,                                          :
                                                     :
           Defendants.                               :

                           ORDER GRANTING:
    (1) DEFENDANT UNIVERSITY OF CINCINNATI MEDICAL CENTER, LLC’S
          MOTION FOR JUDGMENT ON THE PLEADINGS (Doc. 25); AND
                   (2) DEFENDANT UC HEALTH, LLC’S
            MOTION FOR JUDGMENT ON THE PLEADINGS (Doc. 26)

          This civil action is before the Court on Defendant University of Cincinnati

Medical Center, LLC (“UCMC”)’s motion for judgment on the pleadings (Doc. 25) and

the responsive memoranda (Docs. 32, 34), and Defendant UC Health, LLC’s (“UC

Health”)’s motion for judgment on the pleadings (Doc. 26) 1 and the responsive

memoranda (Docs. 31, 35).

                                        I.      BACKGROUND

          This case arises out of Plaintiff Kimberly Burnett’s February 20, 2017 surgery at

West Chester Hospital, a facility affiliated with UC Health. (Doc. 16 at ¶¶ 1, 7). The



1
 UC Health’s motion was initially a partial motion for judgment on the pleadings, however, the claims
not addressed in UC Health’s motion for judgment on the pleadings related to vicarious liability for Dr.
Phillip Ross, were dismissed by stipulation of the parties. (Doc 46). Accordingly, UC Health seeks to
dismiss all remaining claims against in this motion before the Court.
                                                    1
    Case: 1:19-cv-00043-TSB Doc #: 47 Filed: 11/13/20 Page: 2 of 8 PAGEID #: 292




surgeons were Dr. Ryan Finnan and Dr. Steven Agabegi, and they were assisted by Dr.

Phillip Ross, and Dr. Phillip White, who provided neuromonitoring during the surgery.

(Id.). Plaintiff had a prior physician-patient relationship with Dr. Agabegi. (Id. at ¶ 7).

Plaintiff alleges that during her surgery, Dr. Finnan, assisted by Dr. Agabegi and Ross,

misplaced several iliosacral screws in Plaintiff’s lower spinal canal. (Id.). Plaintiff states

that those screws have resulted in permanent damage to certain nerves. (Id.). Plaintiff

contends that Dr. White failed to act upon neuromonitoring data during the surgery to

prevent intraoperative nerve injury. (Id. at ¶ 9).

        The Amended Complaint alleges that Defendants UCMC and UC Health are liable

for the alleged conduct of their “credentialed physicians,” including Drs. Agabegi,

Finnan, Ross, and White because “[t]here exists ownership, control and/or agency

relationships between these defendants as to make them responsible.” (Id. at ¶ 5).

Plaintiff also contends that Defendant University of Cincinnati Physicians, Inc., as the

alleged employer of the physicians, is vicariously liable, and that the United States

government is vicariously liable for Dr. Finnan, an active member of the Air Force. (Id.).

        The Amended Complaint contains no allegations that any of the doctors were

employed by UCMC, or that Plaintiff ever sought or received medical treatment at

UCMC. Moreover, there are no allegations that Drs. Agabegi, Finnan, or White were

ever employed by UC Health. 2




2
 All claims brought by Plaintiff against UC Health based on the vicarious liability of UC Health for the
conduct of Dr. Ross have already been dismissed. (Doc. 46).
                                                    2
   Case: 1:19-cv-00043-TSB Doc #: 47 Filed: 11/13/20 Page: 3 of 8 PAGEID #: 293




                             II.    STANDARD OF REVIEW

       The standard of review for a Rule 12(c) motion is the same as for a motion under

Rule 12(b)(6) for failure to state a claim upon which relief can be granted. Fritz v.

Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010). “For purposes of

a motion for judgment on the pleadings, all well-pleaded material allegations of the

pleadings of the opposing party must be taken as true, and the motion may be granted

only if the moving party is nevertheless clearly entitled to judgment.” Id. (citing

JPMorgan Chase Bank v. Winget, 510 F.3d 577, 581 (6th Cir. 2007)). That is, a court

should grant a motion for judgment on the pleadings under Rule 12(c) only if “no

material issue of fact exists and the party making the motion is entitled to judgment as a

matter of law.” Winget, 510 F.3d at 582 (quoting Paskvan v. City of Cleveland Civil

Serv. Comm'n, 946 F.2d 1233, 1235 (6th Cir. 1991)).

       To show grounds for relief, Federal Rule of Civil Procedure 8(a) requires that the

complaint contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” The Rule “demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). Pleadings offering mere

“‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action

will not do.’” Id. (citing Twombly, 550 U.S. at 555). In fact, in determining a motion to

dismiss, “courts ‘are not bound to accept as true a legal conclusion couched as a factual

allegation[.]’” Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265


                                              3
   Case: 1:19-cv-00043-TSB Doc #: 47 Filed: 11/13/20 Page: 4 of 8 PAGEID #: 294




(1986)). Further, “[f]actual allegations must be enough to raise a right to relief above the

speculative level[.]” Id.

       Accordingly, “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678. A claim is

plausible where “plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

Plausibility “is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id. “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief,’”

and the case shall be dismissed. Id.

                                       III.   ANALYSIS

       While the legal issues presented in Defendants UCMC and UC Health’s motions

for judgment on the pleadings (Docs. 25, 26) are similar, for clarity’s sake, the Court will

address each motion separately.

       A. Defendant UCMC’s motion for judgment on the pleadings

       Defendant UCMC seeks to dismiss all claims against it contained in the Amended

Complaint. In the Amended Complaint, Plaintiff alleges that "Plaintiff looked to

defendants UCHealth, UCMC, WCH and UCP to provide competent medical care

through the physicians and staff they chose, credentialed and provided.” (Doc. 16 at ¶ 6).

Plaintiff’s theory of liability against UCMC is that they are liable for the alleged


                                               4
   Case: 1:19-cv-00043-TSB Doc #: 47 Filed: 11/13/20 Page: 5 of 8 PAGEID #: 295




negligence of “credentialed physicians” who provided medical care to Plaintiff, at an

affiliate hospital, West Chester Hospital. However, Plaintiff’s theory of liability against

UCMC fails.

       Under the theory of ostensible agency, in order for a hospital to be held

vicariously liable for the negligence of independent medical practitioners practicing in

the hospital, a plaintiff must establish that (1) the hospital held “itself out to the public as

a provider of medical services; and (2) in the absence of notice or knowledge to the

contrary, the patient looks to the hospital, as opposed to the individual practitioner, to

provide competent medical care.” Clark v. Southview Hosp. & Family Health Ctr., 68

Ohio St.3d 435 (1994). “If a hospital is to be held vicariously liable for the malpractice

of a physician practicing therein, merely granting privileges to the physician is not

enough to create a direct agency relationship between the hospital and the physician.”

Laderer v. St. Rita's Med. Ctr., 122 Ohio App. 3d 587, 594, 702 N.E.2d 476, 480 (1997)

(citing Costell v. Toledo Hosp., 98 Ohio App. 3d 586 (1994)). Under Ohio law , “[t]he

critical question is whether the plaintiff, at the time of [her] admission to the hospital,

was looking to the hospital for treatment of [her] physical ailments or merely viewed the

hospital as the situs where [her] physician would treat [her] ...” Clark, 68 Ohio St.3d

435.

       Here, Defendant UCMC importantly points out that, according to the Amended

Complaint, no care or treatment ever took place at UCMC. (Doc. 25 at 8). This fact is

determinative because Plaintiff clearly cannot plead any facts indicating that she looked


                                               5
    Case: 1:19-cv-00043-TSB Doc #: 47 Filed: 11/13/20 Page: 6 of 8 PAGEID #: 296




to UCMC—instead of her physician Dr. Agabegi—to provide any care. In her response,

Plaintiff argues she has adequately alleged Clark liability (Doc. 32 at 3–5), yet she points

to no facts in the Amended Complaint indicating that she actually looked to UCMC to

provide any care. Instead, in the Amended Complaint, Plaintiff makes the summary

assertion that she “looked to” UCMC “to provide competent medical care through the

physicians and staff they chose, credentialed and provided.” (Doc. 16 at ¶ 7). This naked

assertion is wholly insufficient to adequately plead a claim for vicarious liability under

the theory of ostensible agency. 3 For these reasons, Plaintiff’s vicarious liability claims

against UCMC, for the alleged acts of Drs. Agabegi, White, Ross, and Finnan, clearly fail

under Ohio law. Accordingly, UCMC’s motion for judgment on the pleadings (Doc. 25)

is well-taken.

        B. Defendant UC Health’s motion for judgment on the pleadings

        Defendant UC Health seeks to dismiss all remaining claims against it contained in

the Amended Complaint. Like Plaintiff’s allegations against UCMC, Plaintiff contends

that UC Health is responsible for the alleged negligence of Drs. Agabegi, Finnan, and

White—who were never employed by UC Health—because they were “credentialed

physicians.” Similar to the above analysis of UCMC’s motion, Plaintiff’s theory that UC

Health is vicariously liable under the ostensible agency theory fails.

        Under Ohio law, in order to hold UC Health vicariously liable for the actions of

Drs. Agabegi, Finnan, and White, Plaintiff must establish that (1) UC Health held “itself


3
 There are no allegations in the Amended Complaint that any of the physicians in this case were agents
or employees of UCMC.
                                                   6
    Case: 1:19-cv-00043-TSB Doc #: 47 Filed: 11/13/20 Page: 7 of 8 PAGEID #: 297




out to the public as a provider of medical services;” and (2) in the absence of notice or

knowledge to the contrary, Plaintiff looked to UC Health, as opposed to her physician,

Dr. Agabegi, to provide competent medical care. Clark v. Southview Hosp. & Family

Health Ctr., 68 Ohio St.3d 435 (1994). Plaintiff’s naked assertion that she “looked to”

UC Health to provide medical care is insufficient to establish vicarious liability under the

ostensible agency theory. (Doc. 16 at ¶ 7; see also Doc. 31 at 3–5). Based on the facts

alleged in the Amended Complaint, it is apparent that Plaintiff was looking to her

physician, Dr. Agabegi, to provide the surgery giving rise to this suit, not UC Health. For

those reasons, and the case law cited in UC Health’s brief (see Doc. 25 at 5–8), it is clear

that UC Health is not vicariously liable under Ohio law for any acts of Drs. Agabegi,

Finnan, or White. Accordingly, UC Health’s motion for judgment on the pleadings (Doc.

26) is well-taken. 4

                                       IV.     CONCLUSION

        Accordingly, for the reasons reflected above:

        1) Defendant UCMC’s motion for judgment on the pleadings (Doc. 25) is
           GRANTED.

        2) UCMC is hereby DISMISSED as a defendant in this case.

        3) Defendant UC Health’s motion for judgment on the pleadings (Doc. 26) is
           GRANTED.

4
 Separately, Plaintiff argues in her responses to UCMC’s and UC Health’s motions that a contract
between UC Health and the USA (the “Training Affiliation Agreement” or “TAA”) implicates UCMC
and UC Health for liability to Plaintiff. (Docs. 31 at 5–8, 32 at 5–8). This theory of vicarious liability
misses the mark. The Amended Complaint makes no mention whatsoever of the TAA. For the purposes
of the motions for judgment on the pleadings, all arguments related to the TAA fail as the pleadings
contain no allegations related to the TAA.

                                                    7
   Case: 1:19-cv-00043-TSB Doc #: 47 Filed: 11/13/20 Page: 8 of 8 PAGEID #: 298




        4) UC Health is hereby DISMISSED as a defendant in this case.

        IT IS SO ORDERED.


Date:     11/13/2020                                   s/Timothy S. Black
                                                     Timothy S. Black
                                                     United States District Judge




                                          8
